76 F.3d 372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert L. DAVIS, Plaintiff-Appellant,v.Richard TOWNSEND, Robeson County District Attorney, in hisofficial and individual capacities;  Stan Todd, AssistantRobeson County District Attorney, in his official andindividual capacities;  Arnold Locklear, Attorney of RobesonCounty School Board of Education, in his official andindividual capacities;  Earlena Lowry, Robeson County Boardof Education Personnel Director, in her official capacityonly;  Mark Bradley, Sergeant, Lumberton Police Department,in his official and individual capacities;  Don Ward, PoliceOfficer, Lumberton Police Department, in his official andindividual capacities;  Craig Jacobs, Police Officer,Lumberton Police Department, in his official and individualcapacities;  Leon Oxendine, Lieutenant, Lumberton PoliceDepartment, in his official and individual capacities;Harry Dolan, Lumberton Police Department, in his officialand individual capacities;  Rebecca Smith, ProbationOfficer, North Carolina Department of Correction, in herofficial capacity only, Defendants-Appellees,andJames G. Exum, Jr., North Carolina Chief Justice, in hisofficial and individual capacities;  Gerald Arnold, NorthCarolina Chief Judge, in his official and individualcapacities;  Sidney S. Eagles, Jr., North Carolina Court ofAppeals and Chairman of North Carolina Standards Commission,in his official and individual capacities;  Russell Walker,Jr., North Carolina Superior Court Judge, in his officialand individual capacities;  Henry V. Barnette, Jr., NorthCarolina Superior Court Judge, in his official andindividual capacities;  Dexter Brooks, North CarolinaSuperior Court Judge, in his official and individualcapacities;  Richard Allsbrook, North Carolina SuperiorCourt Judge, in his official and individual capacities, Defendants.
No. 95-2833.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Jan. 31, 1996.

Robert L. Davis, Appellant Pro Se.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   He has moved to dismiss Defendants Exum, Arnold, Eagles, Walker, Barnette, Brodes, and Allsbrook.   We grant this motion to dismiss.   As to the remaining Defendants, we have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm as to these Defendants on the reasoning of the district court.   Davis v. Exum, No. CA-95-137-7-BR3 (E.D.N.C. Oct. 4, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART, DISMISSED IN PART